Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated May 24, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
 
Response to Arguments
Claim Objections
Claim 1 has been objected to because of minor informalities.
	The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1 and 2 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 09-143786 (‘786) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1).
	The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over JP 09-143786 (‘786) in view of Hosokawa et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 3 and 4 have been rejected under 35 U.S.C. 103 as being unpatentable over JP 

09-143786 (‘786) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claims 1 and 2 above, and further in view of Tsuji et al. (US Patent No. 7,628,903).
	The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over JP 09-
143786 (‘786) in view of Hosokawa et al. as applied to claims 1 and 2 above, and further in view of Tsuji et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1).
	Regarding claim 1, Barstad teaches a binary silver-bismuth alloy electroplating composition comprising:
• a source of silver ions (= soluble salts of silver),
• a source of bismuth ions (= soluble salts of bismuth), 
wherein the binary silver-bismuth alloy electroplating composition is free of additional alloying metals (= alloys thereof) [page 3, [0029]],
• an aliphatic thiol terminal compound selected from the group consisting of 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal 

compounds, and mixtures thereof (= 3-mercaptopropane-1-sulfonic acid sodium salt) [page 4, [0034]] and 
a pH of less than 7 (= the pH ranges from 0 to 14, preferably from 0 to 8) [page 5, [0045]].
The composition of Barstad differs from the instant invention because Barstad  does not disclose a 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4- triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-
membered aromatic heterocyclic nitrogen compounds, and mixtures thereof.
	Barstad teaches that in addition to soluble metal compounds, chloride ions and brighteners, the compositions of the invention also may include levelers, suppressors (carriers), surfactants, buffering agents and other compounds used in conventional electroplating baths (page 4, [0035]).
	Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]). 
The plating bath of the invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

	It is possible to suitably use, as triazoles and derivatives thereof, including 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole (page 3, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Barstad with 

a 5-membered aromatic heterocyclic nitrogen compound selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4- triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof because 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole are used in conventional electroplating baths as auxiliary brighteners for more enhancing gloss.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barstad et al. (US Patent Application Publication No. 2005/0016858 A1) in view of Hosokawa et al. (US Patent Application Publication No. 2015/0184307 A1) as applied to claim 1 above, and further in view of Tsuji et al. (US Patent No. 7,628,903).
	Barstad and Hosokawa are as applied above and incorporated herein.
	Regarding claim 3, the composition of Barstad differs from the instant invention because Barstad does not disclose a thioether or mixtures thereof.  
Barstad teaches that in addition to soluble metal compounds, chloride ions and 

brighteners, the compositions of the invention also may include levelers, suppressors (carriers), surfactants, buffering agents and other compounds used in conventional electroplating baths (page 4, [0035]).
	Tsuji teaches a non-cyanide silver or silver alloy plating bath (col. 2, lines 11-12). The invention provides a silver and silver alloy plating bath, includes (A) a soluble salt, having a silver salt or a mixture of a silver salt and a salt of a metal such as tin, bismuth, indium, lead, and the like; and (B) a particular aliphatic sulfide compound (page 2, lines 18-22).
As a result, it was discovered that if a silver or silver alloy plating bath contains a specified aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic nitrogen atom, there is very good stability of the bath over extended time. In addition, because silver and various metals are readily codeposited, a stable composition for a silver or silver alloy plating is obtained. From this discovery, the present invention was completed (col. 3, lines 23-35).

	The aliphatic sulfide compounds include 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH (col. 8, lines 50-51).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Barstad with a thioether or mixtures thereof because an aliphatic sulfide compound, having a linkage selected from the group consisting of a sulfide bond and a disulfide bond, the bond occurring at least twice in the molecule, containing in the molecule at least one functionality selected from the group consisting of an ether oxygen atom, a 3-hydroxypropyl group, and a hydroxypropylene group, with the proviso that the functionality does not contain a basic 

nitrogen atom provides a stable composition for a silver or silver alloy plating where silver and various metals are readily codeposited, and a stable composition for a silver or silver alloy 
plating is obtained.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Tsuji teaches wherein the thioether is a hydroxy bis-sulfide compound (= 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 4, 2022